TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00648-CV


Jeffrey Prewitt, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. FM102032, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 






	Jeffrey Prewitt appeals from the trial court judgment terminating his parental rights
to his three minor children.  See Tex. Fam. Code Ann. § 161.001 (West Supp. 2002).  Appellant's
appointed counsel filed a brief concluding that the appeal is frivolous and without merit.  See Anders
v. California, 386 U.S. 738, 744-45 (1967); In re E.L.Y., 69 S.W.3d 838, 839 (Tex. App.--Waco
2002, order) (Anders procedure applies in termination cases, counsel ordered to amend inadequate
Anders brief); In re A.W.T., 61 S.W.3d 87, 88 (Tex. App.--Amarillo 2001, no pet.) (Anders 
rationale applies to appointed counsel in termination proceedings); In re K.S.M., 61 S.W.3d 632, 633
(Tex. App.--Tyler 2001, no pet.) (same); see also In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998)
(applying Anders in civil case, a juvenile proceeding).  The brief presents a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced.  See Penson v. Ohio,
488 U.S. 75, 77-78 (1988); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969); A.W.T.,
61 S.W.3d at 88; K.S.M., 61 S.W.3d at 632-33.

	A copy of counsel's brief was delivered to appellant, who was notified of his right
to seek other counsel or file a pro se brief, which he has not done.  We have reviewed the record and
agree that the appeal is frivolous and without merit.  The trial court judgment is affirmed. (1)


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Affirmed
Filed:   October 31, 2002
Do Not Publish
1.        Counsel for appellant's pending motion to withdraw is granted.